GUB 2014-1 (08/2013)
FILER’S NAME, ADDRESS, PHONE, FAX, EMAIL:

Mark Williams, Esq.                                                                          District Court of Guam
The Law Offices of Mark Williams, P.C.                                                       520 W Soledad Ave Fl 4
166 W. Marine Corps Dr.; 102 BankPacific Bldg                                                Hagåtña, Guam 96910
Dededo, GU 96929
Tel: 671-637-9620/1
Debtor:  Beach Resorts, LLC
Fax: 671-637-9660                                                      Case No.:
email: mark.e.williams@usa.net
Joint Debtor:
                                                                       Chapter:    11
(if any)
                               APPLICATION TO EMPLOY PROFESSIONAL
                           [The professional’s verification of disinterestedness must be attached.
                             Attach supplemental statements about other items as necessary.]

Name of Professional:
                           Chung & Press, P.C./Daniel M. Press
Type of Professional:      Attorneys
To be employed by:          ☐ Trustee ☐ Debtor in Possession ☐ Committee: ________________________
                            This professional is needed to carry out the undersigned’s duties related to the
Briefly state need for      following:
employment and               Legal representation in the bankruptcy case. Please see supplement information a
describe the services to
be rendered:                ☐ If checked, employment is for specified special purpose only under 11 U.S.C.
                            §327(e).
Briefly state reason for
selection:                        Experience in small business Chapter 11
Terms and conditions       $495/hr. plus costs.
of employment:

The undersigned hereby applies for an order approving the employment of the above‐named professional as
described above. To the best of the applicant’s knowledge: [Check all that apply]
       ☐ This professional does not hold or represent an interest adverse to the estate, and has no
          connection with the debtor(s), creditors, any other party in interest, their respective attorneys and
          accountants, the United States Trustee, or any person employed in the Office of the United States
          Trustee, except to the extent described in any statement attached to this application.
        ☐ Employment is for a special purpose only; the attorney does not represent or hold any interest
          adverse to the debtor(s) or to the estate with respect to the matter on which the attorney is to be
          employed.
        ☐ Employment is by a committee; the professional does not represent any other entity having an
          adverse interest in connection with the case.


07/27/2021
____________________                  /s/ Bartley Jackson
Date                                     Applicant

                        Case 21-00034 Document 5 Filed 07/27/21 Page 1 of 8
GUB 2014-1 (08/2013)


                                VERIFIED STATEMENT BY PROFESSIONAL
  [Attach this statement to the Application to Employ Professional. If filed separately, attach a cover sheet with case caption]


The undersigned hereby declares under penalty of perjury: [Check all that apply]

☐ I have no connection with the debtor(s), creditors, any other party in interest, their respective attorneys
  and accountants, the United States Trustee, or any person employed in the Office of the United States
  Trustee, except to the extent that I may be employed by a trustee in unrelated bankruptcy cases or
  proceedings.
☐ I am being employed for a special purpose only and do not represent or hold any interest adverse to the
  debtor(s) or to the estate with respect to the matter in which I am to be employed.
☐ I am being employed by a committee and do not represent any other entity having an adverse interest in
  connection with the case.
☐ The following disclosure is made regarding disinterestedness:

   My only (non-disqualifying) connection with a creditor is that my law practice has a loan
   from the US Small Business Administration.




7/27/2021
____________________                       /s/ Daniel M. Press
                                       /s/ ___________________________________________________
Date                                       Professional




                                                                2
                       Case 21-00034 Document 5 Filed 07/27/21 Page 2 of 8
                                     DISTRICT COURT OF GUAM
                                      BANKRUPTCY DIVISION

---------------------------------------------------------------:
In re:                                                         :   Chapter 11 (Subchapter V)
                                                               :
         Beach Resorts, LLC                                    :
                                                               :   Case No. ______________
                  Debtor.                                      :
                                                               :
---------------------------------------------------------------:

SUPPLEMENT TO APPLICATION FOR ORDER AUTHORIZING EMPLOYMENT OF
      CHUNG & PRESS PC AS COUNSEL FOR DEBTOR-IN-POSSESSION

          Beach Resorts, LLC, debtor and debtor-in-possession (the "Debtor"), submits this

application (the “Application”) pursuant to section 327(a) of title 11 of the United States Code

(the “Bankruptcy Code”) and Federal Rule of Bankruptcy Procedure (the “Bankruptcy Rules”)

2014(a) for an order authorizing the Debtor in Possession to employ and retain the firm of Chung

& Press, P.C. (“Chung & Press”) as its co-counsel in this chapter 11 case, in cooperation with the

Law Offices of Mark E. Williams, P.C. In support of this Application, the Debtor respectfully

represents to this Honorable Court as follows:

          1.      On July 27, 2021, this case was commenced by the filing of a voluntary petition

for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy Division of the District

Court of Guam (the “Bankruptcy Court”).

          2.      The Debtor remains, and intends to continue, in the possession of its property as

debtor-in-possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

          3.      The Debtor is a Guam corporation, and is an eligible business having elected to

proceed under Subchapter V.

          4.      The Debtor desires to retain and employ Chung & Press pursuant to section

327(a) of the Bankruptcy Code and Bankruptcy Rule 2014(a) to perform legal services in these

                   Case 21-00034 Document 5 Filed 07/27/21 Page 3 of 8
proceedings as more fully set forth below.

        5.     In order to enable the Debtor to perform its duties as debtor-in-possession and to

effect the proper and expeditious administration of this case, Chung & Press will be required to

render legal services to the Debtor in connection with this proceeding, including, but not limited

to, the following:

                     a)   Assisting and advising the Debtor relative to the administration of this

proceeding;

                     b)   Representing the Debtor at the § 341 meeting and before the

Bankruptcy Court and advising the Debtor on all pending litigations, hearings, motions, and of

the decisions of the Bankruptcy Court;

                     c)   Reviewing and analyzing all applications, orders, and motions filed

with the Bankruptcy Court by third parties in this proceeding and advising the Debtor thereon;

                     d)   Attending and representing the Debtor at all examinations;

                     e)   Communicating with creditors and all other parties in interest;

                     f)   Assisting the Debtor in preparing all necessary applications, motions,

orders, supporting positions taken by the Debtor, and preparing witnesses and reviewing

documents in this regard;

                     g)   Conferring with all other professionals, including any accountants and

consultants retained by the Debtor and by any other party in interest;

                     h)   Assisting the Debtor in negotiations with creditors or third parties

concerning the terms of any proposed plan of reorganization;

                     i)   Preparing, drafting and prosecuting the plan of reorganization; and

                     j)   Assisting the Debtor in performing such other services as may be in the


                Case 21-00034 Document 5 Filed 07/27/21 Page 4 of 8
interest of the Debtor and the Estate and performing all other legal services required by the

Debtor.

           Chung & Press will perform services in association with the Law Offices of Mark E.

Williams, P.C., and will divide tasks between the firms in order to minimize duplication of

effort.

          6. The Debtor believes that Chung & Press is well-qualified to be counsel to the Debtor,

having ample experience in bankruptcy and insolvency matters. Chung & Press’s attorneys have

had considerable experience in matters of this nature and are capable of rendering the services

required. Daniel M. Press has previously represented debtors, secured and unsecured creditors,

bidders, trustees, and other interested parties in all aspects of bankruptcy and commercial

litigation proceedings. Mr. Press has practiced bankruptcy law for over 30 years. He is an

experienced bankruptcy practitioner. Mr. Press’ experience, reputation and ability have been

recognized by his election to the Boards of the National Association of Consumer Bankruptcy

Attorneys (“NACBA”) and the Northern Virginia Bankruptcy Bar Association (“NVBBA”), as

well as the Council of the Consumer Bankruptcy Section of the Maryland State Bar Association

(“MSBA”) and the Executive Board of the Bankruptcy Section of the Bar Association of the

District of Columbia. He has also served as the Education Director of the Consumer Committee

of the American Bankruptcy Institute, and has been invited to speak and teach continuing legal

education programs on bankruptcy topics, and in particular on Chapter 11 for Individual Debtors,

for the ABI, NACBA, the MSBA, NVBBA, the Bankruptcy Bar Association for the District of

Maryland, the Virginia Bar Association, the North Carolina Bar, Virginia CLE, and Minnesota

CLE. He and his colleague, Brett Weiss, are the authors of CHAPTER 11 FOR INDIVIDUAL

DEBTORS, A COLLIER MONOGRAPH, published by Collier/Lexis-Nexis, and articles in


                 Case 21-00034 Document 5 Filed 07/27/21 Page 5 of 8
publications such as the ABI Journal, and teach “Boot Camps” on Individual and Small Business

Chapter 11 cases. Mr. Press' reputation is well established as an effective practitioner.

         7.       As set forth in the Affidavit of Daniel M. Press, (the “Affidavit”), annexed hereto

and made a part hereof, Chung & Press represents no interest adverse to the estate regarding the

matters upon which it is to be engaged, and is “disinterested” as such term is defined in section

101(14) of the Bankruptcy Code, as modified by section 1107(b). Chung & Press will not, while

retained by the Debtor, represent any other party in interest in connection with this case.

         8.       The members and associates of Chung & Press do not have any connection with

the Debtor (other than as its attorneys), its affiliates, partners, creditors, stockholders, any other

party in interest, the United States trustee, or any person employed in the office of the United

States trustee, except as disclosed in the Affidavit.

         9.       The employment of Chung & Press is in the best interests of the Debtor, its

creditors and the estate.

         10.      Chung & Press will charge fees and expenses incurred in representing the Debtor

in these proceedings based on the normal rates charged by the attorneys and paralegals of Chung

& Press for similar clients, currently $495/hr. for Daniel M. Press. Chung & Press will seek

compensation for services rendered and expenses incurred upon appropriate application to the

court pursuant to sections 330 and 331 of the Bankruptcy Code and Bankruptcy Rules.

              WHEREFORE, the Debtor requests that it be authorized to retain and employ the law

firm of Chung & Press, P.C. as its counsel to assist in the performance of its functions and

otherwise with respect to this case pursuant to section 327(a) of the Bankruptcy Code and

Bankruptcy Rule 2014(a), and for such other relief as the Court deems just and proper.




                   Case 21-00034 Document 5 Filed 07/27/21 Page 6 of 8
  Dated: July 26, 2021.


                   Respectfully submitted,

                                                                 /s/Mark Williams____________
                                                                Mark Williams, Esq.


                                                                _/s/ Daniel M. Press_____________
                                                                Daniel M. Press, VA Bar # 37123
                                                                Chung & Press, P.C.
                                                                6718 Whittier Ave., Suite 200
                                                                McLean, VA 22101
                                                                (703) 734-3800
                                                                (703) 734-0590 fax
                                                                dpress@chung-press.com
                                                                (pro hac vice application pending)


            AFFIDAVIT PURSUANT TO FEDERAL RULE OF BANKRUPTCY
          PROCEDURE 2014 AND SECTION 327 OF THE BANKRUPTCY CODE

         Daniel M. Press, an attorney, affirms and declares under penalty of perjury as follows:

         1. I am an attorney with the law firm of Chung & Press P.C. (“Chung & Press”), which

maintains offices for the practice of law at 6718 Whittier Ave., Suite 200, McLean, Virginia

22101.

         2. I am admitted to practice before the Courts of the Commonwealth of Virginia, State

of Maryland, District of Columbia, the United States District Courts for the District of Maryland,

Eastern and Western Districts of Virginia, District of Columbia, Northern District of California,

Eastern District of Missouri, Eastern District of Michigan, Northern District of Ohio, and District

of Puerto Rico, including the Bankruptcy Courts situated therein, the U.S. Courts of Appeals for

the 4th, D.C., 3rd, and Federal Circuits, and the U.S Supreme Court.

         3. I submit this affidavit in support of the application of Beach Resorts, LLC (the

“Debtor”) to employ Chung & Press as counsel to represent the Debtor in this chapter 11 case.

                 Case 21-00034 Document 5 Filed 07/27/21 Page 7 of 8
Neither I, nor Chung & Press, nor any principal, or associate thereof, insofar as I have been able

to ascertain after reasonable investigation, has any connection with the Debtor, other than as its

attorneys in this case, nor with any creditors, any other parties-in-interest, their respective

attorneys and accountants, the United States trustee, or any person employed in the office of the

United States trustee, except that the undersigned law practice has a loan from the U.S. Small

Business Administration.

        4. The Debtor desires to employ Chung & Press under a general retainer because of the

diverse legal services that are likely to be required. Subject to the approval of the Court, the

Debtor has agreed to compensate Chung & Press at its usual hourly rates and to reimburse the

firm for its expenses, charges and disbursements.

        5. Insofar as I have been able to ascertain, Chung & Press and its attorneys are

disinterested persons within the meaning of section 101(14) of the Bankruptcy Code, as modified

by section 1107(b).

       6. Chung & Press will not, while engaged in this case, undertake representation of any

other entity in connection therewith.



       I declare under penalty of perjury that the foregoing is true and correct.

       Executed on July 26, 2021.

                                                  _/s/ Daniel M. Press__________
                                                  Daniel M. Press




                 Case 21-00034 Document 5 Filed 07/27/21 Page 8 of 8
